241 Ga. 212 (1978)
244 S.E.2d 868
JENKINS
v.
THE STATE.
33105.
Supreme Court of Georgia.
Submitted December 23, 1977.
Decided April 18, 1978.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Staff Assistant Attorney General, for appellee.
PER CURIAM.
The jury found the defendant guilty of murder. On appeal he urges solely that he should be granted a new trial on the general grounds.
There was evidence from which the jury was authorized to find that the defendant shot his girl friend three times with a .38 caliber revolver. Although the defendant was the only eyewitness who testified at trial, the jury was not required to believe his self-defense testimony. The fact that he sought help for the victim does not disprove malice at the time of the shooting. The *213 evidence supports the verdict.
Judgment affirmed. All the Justices concur.